This case is before us on motion to quash appeal addressed to final decree. Sections 2920 R. G. S., 4639 C. G. L., and 3173 R. G. S., 4965 C. G. L.; and Williams v. Dunn, 105 Fla. 327,141 So. 190; Holtsberg v. McCrary (Fla.) 158 So. 123.
This is the third appearance of the case here. See Lake Region Hotel Co. v. Gollick, 110 Fla. 324, 149 So. 204, and same, 111 Fla. 64, 140 So. 205.
  The motion to quash will be denied. *Page 371
In considering the motion to quash it has been necessary for us to study the record and also the brief filed on behalf of appellant Gollick.
The disposition of the appeal now depends solely upon a determination of the question whether or not the decree is supported by substantial evidence. We find that there is abundant substantial evidence to support and, therefore, the decree appealed from should now be affirmed.
So ordered.
Affirmed.
ELLIS, P. J., and TERRELL and BUFORD, J. J., concur.
WHITFIELD, C. J., and BROWN and DAVIS, J. J., concur in the opinion and judgment.